DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's response, filed on 6/30/22, does not address the interpretation of the examiner with regards to the method of forming the electric power steering device. Applicant’s arguments with respect to the 35 USC 103 rejection of claims 1-10 only points out that the applied prior art does not teach the exact way the recited elements are mounted to form the device. Applicant has not presented any arguments against the examiner’s views. The examiner has clearly indicated in the rejection of the claims that the manner in which the device is formed is not considered patentable subject matter, since it is considered a design choice. Therefore, the same rejection will be added to this Final Office Action.
In reference to the amendment of claim 1, if applicant is going to add that the motor has two sets of windings, the second reference to “first motor windings” and “second motor windings needs to be removed from the claim. The amendment makes claim 1 unclear. 



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US Publication 2016/0094175).
The manner in which the electric power steering device is formed is not germane to the issue of patentability of the device itself. Therefore, the limitations directed to the specific placement of the circuit elements that formed the recited device are not considered a patentable subject matter. 
Claims 1 and 3, Yamasaki teaches an electric power steering device 90 comprising: a motor 30 including a first winding set 31 and a second winding set 32; a control unit 40 integrated with the motor (see figure 3) comprising a first power module 601 for supplying current to the first winding set 31 and a second power module 602 for supplying current to the second winding set 32; a control board 66 for outputting control signals to the power modules; a heat sink 20 as seen in fig. 4B; and a housing 10 forming an outer case, wherein the control board and the power modules are placed on a substrate 41. 
Although, Yamasaki teaches the uses of a control board 66, he does not show two separate boards for controlling each of the power modules.
However, Yamasaki describes in paragraph 0119 that each of the power modules can be placed on separate substrates 41. It would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use two separate control boards for generating control signals for each of the power modules, since as Yamasaki described in 0119, using two boards instead of one single substrate in included as an option for his device. Additionally, constructing a formally integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Claim 2, Yamasaki describes in fig. 2 the first winding set as a group 31 connected at one end to a plurality of switching elements 611-616 of the first power module 601 and the second winding set 32 connected at one end to a plurality of switching elements 621-626 of the second power module 602.
Claim 4, Yamasaki et al describes the power modules 601 and 602 are positioned symmetrically with respect to an axial center (see for example fig. 5).
Claims 5-10, Yamasaki describes power connectors 83/84, a rotor 34, a shaft 35, and a rotation sensor 65. As described above the specific way the device is formed using the recited elements is considered a design choice and is not given any patentable weight.





Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846